Citation Nr: 1540830	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for cirrhosis of the liver.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and Veterans Benefits Management System (VBMS) file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

It is the Veteran's contention that he developed cirrhosis of the liver, not only because of alcohol abuse, but also due to VA prescribing statin medication several years prior to the actual diagnosis of liver disease in February 2011.  

Review of the record corroborates that the Veteran was taking statin medication as early as 2008 (and he reports that he was initially prescribed a statin in 2007).  The record also shows that he had low platelet counts at this time.  As claimed above, he was diagnosed as having cirrhosis of the liver in early 2011.  


At the April 2015 hearing, the Veteran submitted a March 2010 statement as provided by a VA community nurse practitioner (CNP) wherein it was noted that the Veteran likely had early cirrhosis in 2007 when it was initially shown that his platelets were low.  She added that while the cirrhosis was due to the Veteran's previous alcohol abuse, his condition continued to worsen until he decompensated with ascites.  

The Veteran's claims file was reviewed by a VA physician in March 2013 to address the medical questions raised.  After the review, the physician opined that there was no evidence that the Veteran's liver condition was a result of incorrect medications prescribed and administered by VA.  It was found by the examiner that the Veteran "had medications which were accepted medications for his conditions."  She noted that he was monitored for adverse events and none were noted.  He had low platelet counts, the etiology of which were not understood.  It was not known at the time that he had cirrhosis.  She further noted that the Veteran had routine monitoring of liver function and no abnormalities were noted from using medications.  His cirrhosis had been determined to be related to his history of alcohol abuse.  She also noted that the Veteran had been treated with citalopram (for his anxiety) without evidence of harm.  

It is the Board's conclusion that the March 2013 examiner's report is inadequate to address the question of whether there is a nexus between VA's describing of statin medications in 2007-2008 and the development of cirrhosis of the liver in 2011.  The VA examiner's opinion suggests that the Veteran's taking of any and all medications prescribed by VA was appropriate for his conditions, but there is no specific discussion of Statin medications which is the crux of the Veteran's claim.  

Thus, an additional VA examination is needed to determine whether chronic liver disease is the result of VA's failure to exercise the degree of care expected.  Moreover, an opinion is needed to determine if cirrhosis of the liver is due to the Statin and whether prescribing such was negligent or outside the degree of care for a reasonable provider.  See 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to include the Virtual VA "e Folder" and VBMS file, to a suitably qualified VA examiner (if possible, one who has not previously examined the Veteran or reviewed the file) for an opinion which addresses the etiology of his cirrhosis.  The examiner should address the following:  

a.  Is it at least as likely as not that the Veteran's cirrhosis of the liver resulted from VA treatment beginning in 2007-2008 when the Veteran was first noted to have low platelet counts?  It is noted that he was prescribed statin medication at least as early as 2008 and that cirrhosis of the liver was initially diagnosed in 2011.  

b.  The examiner is requested to specifically address whether the Veteran's current cirrhosis of the liver at least as likely as not is related to the taking of statin medication prescribed by VA.  

c.  If so, did VA fail to exercise the degree of care that would be expected of a reasonable healthcare provider in prescribing statin for the Veteran?  

The examiner should give a rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.  

The Veteran may be called in for a physical examination, if deemed warranted.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

